Title: To Thomas Jefferson from Lewis Littlepage, 17 January 1801
From: Littlepage, Lewis
To: Jefferson, Thomas



Dear Sir,
Altona 17th. January. 1801.

The vicissitudes of fortune which I have experienced, and continual uncertainty of my place of residence, have prevented for several years past my writing to you, or any of my friends in America.—My reason for importuning you at present is this.—I am informed by a letter from Virginia, that upon the supposition of my Death,  a scandalous litigious dispute has arisen between some persons related to me, respecting my small property in Virginia. I therefore most earnestly entreat you, upon recieving this letter, to cause to be inserted in the Richmond gazette, a short advertisement, importing, “that you know me to be alive in the town of Altona in Holstein, and only waiting the approach of Spring to return to my native Country.—” Such is my intention.—I have the satisfaction to inform you that after having been separated by express order of the Empress Catherine II, from the King of Poland, for the part I took in the revolution of 1794, even after her death having been brought into a sort of squabble with her Successor Paul 1st., I at last settled matters with him, and he paid me very nobly the sum assigned to me by the King of Poland for my long and dangerous services.—I arrived in Hamburgh in October last, intending to have gone to France, but an attempt was made to embroil me with the Government of that Country, as you will see by the enclosed printed paper.—That business is settled to my entire satisfaction, but another political episode of a more extraordinary nature has arisen!—I am in a scrape with England, because, forsooth, the Emperor of Russia chuses to go to loggerheads with the King of England!—what the devil is all that to me?—Do I direct Paul 1st.? By the bye this Northern business is becoming serious.—Denmark has answered in such a spirited manner the peremptory demand of England, that hostilities seem inevitable.—Moreau is almost at the gates of Vienna, and a Continental Peace cannot be distant.—I am curious to see how Mr. Pitt will manage this Baltic Confederation.—
In the hope of soon saluting you in person in our native, beloved Country, I have the honor to be with the highest esteem and respect,
Dear Sir, your most obedient servant and faithful friend

Lewis Littlepage


P.S. Should any accident happen to me before I reach America, I have a will deposited in England, of which you are Executor in America and Lord Wycomb in England.—The sum to be disposed of is between nine and ten thousand pounds sterling.—

